DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of applicant’s amendments and arguments filed on November 30, 2022, the rejections of claims 1-5, 8-17 and 19 under 35 U.S.C. 112(b), 102 or 103 as stated in the Office Action mailed on September 14, 2022 have been withdrawn.
  Applicant’s amendments and arguments have been rendered moot in view of the new or modified ground of rejection given below.

Claim Objections
Claim 24 is objected to because of the following informalities:  
In claim 24, line 4, delete repeated words “, and wherein” before “depositing the metal-containing liner.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US Pub. 2022/0238660; hereinafter “Huang”).
Huang discloses [Re claim 19] a method of processing a substrate, the method comprising: depositing a first sidewall spacer layer 216a (page 3, paragraph 19) over the substrate 201 (see fig. 2), the substrate 201 comprising a layer stack 205 comprising alternating layers of a nanosheet 208 and a sacrificial layer 206 (page 3, paragraph 16; see fig. 2), and a dummy gate 210 (page 3, paragraph 18) disposed over the layer stack 205 (see fig. 2); depositing a metal-containing liner 216b (aluminum oxide; page 3, paragraph 19) over the first sidewall spacer layer 216a (see fig. 2), the metal-containing liner 216b having a thickness less than a thickness of the first sidewall spacer layer 216a (see fig. 2); anisotropically etching the metal-containing liner 216b and the first sidewall spacer layer 216a (the first sidewall spacer layer 216a, the metal-containing liner 216b, and the layer stack 205 are anisotropically etched; page 3, paragraph 20; see fig. 3); performing an anisotropic source/drain fin etch back process to form vertical recesses (218S, 218D) (page 3, paragraph 20; see fig. 3); laterally etching to selectively remove a part of the sacrificial layer 206 and form indentations 219 between the nanosheets 208 (page 4, paragraph 21; see fig. 4); depositing a second sidewall spacer layer (an inner spacer material layer; page 4, paragraph 21) to fill at least a portion of the indentations 219 (page 4, paragraph 21); and etching a portion of the second sidewall spacer layer (the inner spacer material layer is etched back to form inner spacer features 220) to expose tips of the nanosheets 208 (page 4, paragraph 21; see fig. 5).
Huang discloses [Re claim 21] further comprising, after etching the portion of the second sidewall spacer layer (the inner spacer material layer), removing the metal-containing liner 216b (at least a portion of the metal-containing liner 216b is removed in a process of removing a dummy gate stack 210; page 5, paragraph 27; see fig. 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Huang.
[Re claim 23] Huang fails to disclose explicitly wherein the thickness of the first sidewall spacer layer is between 1 nm and 10 nm, and wherein the thickness of the metal-containing liner is between 0.5 nm and 2 nm.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables.  These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range (see MPEP 2144.05; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form a sidewall spacer layer and a metal-containing liner with certain thicknesses, in order to obtain desired dielectric characteristics and provide desired protection of a gate structure.

Allowable Subject Matter
Claims 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 20 recites further comprising: after performing the anisotropic source/drain fin etch back, performing a wet etch cleaning.  
Claim 22 recites the first and second sidewall spacers have the same composition comprising silicon oxycarbonitride (SiOCN)
These features in combination with the other elements of the base claim are neither disclosed nor suggested by the prior art of record.
Claims 1 and 6-18 are allowed, and claim 24 will be allowed after overcoming the objection as shown above.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites after etching the portion of the second sidewall spacer layer, removing the metal- containing liner; and after removing the metal-containing liner, epitaxially growing a semiconductor region from the exposed tips of the nanosheets.
Claim 16 recites anisotropically etching the first sidewall spacer layer to remove a horizontal portion of the first sidewall spacer layer and to form a dummy gate spacer; depositing a metal-containing liner over the substrate, the metal-containing liner covering the dummy gate spacer; anisotropically etching the metal-containing liner to remove a horizontal portion of the metal-containing liner. 
These features in combination with the other elements of the claim are neither disclosed nor suggested by the prior art of record.
Claims 6-15, 17, 18 and 24 variously depend from claim 1 or 16, so they are allowed or will be allowed for the same reason.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUNG LEE whose telephone number is (571)272-5977. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on (571)272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEUNG LEE/Primary Examiner, Art Unit 2826                                                                                                                                                                                                        December 14, 2022